Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                      June 10, 2015

The Court of Appeals hereby passes the following order:

A15E0033. IN RE KHASIN.
A15E0034, A15E0035, A15E0036. THE STATE v. SHOOB (three cases).

        A superior court has entered an order and filed it in a case styled, “In re
Khasin,” Case Number 2015-EX-00741, in which the judge purports to recuse from
matters handled by a particular assistant district attorney, but not from the cases
themselves.1 The State has filed four emergency motions, one directly arising from
the order in In re Khasin and three to stay specific criminal cases potentially affected
by the Khasin order.2 These emergency motions, however, do not meet the
requirements of Court of Appeals Rule 40 (b) because direction to the trial court is
“not necessary to preserve jurisdiction of an appeal or to prevent the contested issue
from becoming moot.”3 Accordingly, the emergency motions are DENIED.


        1
          Uniform Superior Court Rule 25 explains the procedures for recusal from a
particular case or proceeding. See also In re Inquiry Concerning a Judge No.93-154,
263 Ga. 883, 884 (440 SE2d 169) (1994) (“Questions of recusal must be considered
on a case-by-case basis, applying the pertinent laws of this State.”); Ga. Code of
Judicial Conduct Canon 2.11 (A) (“Judges shall disqualify themselves in any
proceeding in which their impartiality might reasonably be questioned, or in which:
(1) The judge has a personal bias or prejudice concerning a party or a party’s lawyer.
. . .”) (emphasis omitted).
        2
        The State has styled the three emergency motions to stay in the criminal cases
as against the superior court judge in her official capacity.
        3
            We note that the appeal of In re Khasin was docketed in this court on June 10,
2015.
Court of Appeals of the State of Georgia
                                     06/10/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.